Citation Nr: 0912469	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  06-05 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
cysts.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bladder cancer.

5.  Entitlement to an increased disability rating for 
service-connected right inguinal hernia, postoperative, 
currently evaluated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to June 
1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review. 

A hearing was held in December 2008, at the Waco RO, before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2008) and who is 
rendering the determination in this case.  A transcript of 
the testimony is in the claims file.

The issue of entitlement to an increased disability 
evaluation for service-connected right inguinal hernia, 
postoperative, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  In an unappealed rating decision issued in February 1991, 
the RO determined that service connection for bilateral 
hearing loss was not warranted, on the basis that the claimed 
condition was not shown to have been incurred during service.

3.  Evidence added to the record since the final February 
1991 RO denial is cumulative and redundant of the evidence of 
record at the time of the decision and does not raise a 
reasonable possibility of substantiating the Veteran's 
service connection claim for bilateral hearing loss. 

4.  In an unappealed rating decision issued in February 1991, 
the RO determined that service connection for cysts was not 
warranted, on the basis that the claimed condition was not 
shown to have been incurred during service.

5.  Evidence added to the record since the final February 
1991 RO denial is cumulative and redundant of the evidence of 
record at the time of the decision and does not raise a 
reasonable possibility of substantiating the Veteran's 
service connection claim for cysts. 

6.  The Veteran's tinnitus was not manifested during service 
and has not been shown to be causally or etiologically 
related to active service.

7.  The Veteran's bladder cancer was not manifested during 
service and has not been shown to be casually or 
etiologically related to active service.

CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.156(a) (2008).
2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for cysts.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.156(a) (2008).

3.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303 (2008).

4.  Bladder cancer was not incurred in active service, nor 
may it be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist Veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
must ask the Veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  19 
Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Specifically, VA must notify the Veteran 
of what is required to establish service connection and that 
a disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5103A (f).  To provide adequate notice with regard to a claim 
to reopen, VA must look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board finds that the VCAA duty was satisfied by a letter 
sent to the Veteran in March 2005.  This letter informed the 
Veteran of the bases for the prior decision's denial of his 
claim for service connection for bilateral hearing loss and 
cysts, and what evidence would be necessary to substantiate 
the elements required to establish the claim.  See Kent, 
supra.  Specifically, this letter informed the Veteran that 
the February 1991 decision denied his claims for service 
connection because "none of the conditions are shown to have 
been incurred in service."  The letter continued by 
notifying the Veteran that in order to reconsider the issues, 
he would have to submit new and material evidence that 
related to this fact.  The letter also defined new and 
material evidence.  The letter put the Veteran on notice that 
new evidence is evidence that must be in existence and be 
submitted to VA for the first time.  The letter also put the 
Veteran on notice that material evidence is evidence that is 
relevant to the issue of why his claim was previously denied.  
The letter then advised the Veteran that new and material 
evidence must raise a reasonable possibility of 
substantiating his claim and that the evidence cannot simply 
be repetitive or cumulative of the evidence of record when 
his claim was previously decided.  

The March 2005 letter also addressed all required notice 
elements, except the relevant rating criteria and effective 
date provisions, and was sent prior to the initial 
unfavorable decision by the AOJ.  However, the fact that the 
notice did not contain the relevant rating criteria and 
effective date provisions is not prejudicial because the 
claims are not being reopened and service connection for 
bladder cancer is being denied.  Therefore, no ratings or 
effective dates are being assigned.  Accordingly, the Board 
finds that VA has fulfilled its duty to notify under the 
VCAA.

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the Veteran's service treatment records, VA 
treatment records dated through September 2007 and private 
treatment records pertinent to the years after service.  
Additionally, the Veteran was afforded a VA examination for 
his bilateral hearing loss claim and his tinnitus claim in 
May 2006.  However, the Board notes that VA is not obligated 
to provide a medical examination or obtain a medical opinion 
until a claim is successfully reopened, and as explained in 
more detail in the decision below, the Board finds that the 
Veteran's claims for entitlement to service connection for 
bilateral hearing loss and cysts have not been successfully 
reopened.  

The Board acknowledges that the Veteran has not had a VA 
examination specifically for his bladder cancer claim.  The 
case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested 
in accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, 
(3) an indication that the current disability may be related 
to the in-service event, and (4) insufficient evidence to 
decide the case.  

The Board concludes an examination is not needed in this case 
because the Veteran's service treatment records are absent 
for evidence of bladder cancer, and his post-service 
treatment records are absent for evidence of bladder cancer 
for many years after his separation from service.  See Duenas 
v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the Veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
In addition, there is no probative medical evidence of a 
causal connection between the Veteran's bladder cancer and 
his active service.  See Wells v. Principi, 326 F.3d 1381 
(Fed.Cir. 2003) (noting that the Board has no obligation to 
obtain a medical opinion when there is no competent evidence 
that the appellant's disability or symptoms are associated 
with his service).  Accordingly, it is not necessary to 
obtain a medical examination or medical opinion in order to 
decide the Veteran's claim of entitlement to service 
connection for bladder cancer in this case.  38 C.F.R. § 
3.159(c)(4)(i), Duenas v. Principi, 18 Vet. App. 512, 517 
(2004).  

The Board, therefore, finds that the VCAA duty to assist has 
also been satisfied.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

I.  Claims to Reopen

The Veteran is seeking to reopen his claims of entitlement to 
service connection for bilateral hearing loss and cysts, 
which were previously denied by the RO in February 1991.  
However, the Board notes that the Veteran's claims file does 
not contain a copy of the letter notifying him of this 
decision.  Nonetheless, there is a presumption of regularity 
under which it is presumed that government officials "have 
properly discharged their official duties."  Ashley v. 
Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United 
States v. Chem. Found., Inc., 272 U.S. 1, 14-15, (1926)).  In 
particular, it is the well-established "that the Secretary 
properly discharged his official duties by mailing a copy of 
a VA decision to the last known address of the appellant and 
the appellant's representative, if any, on the date that the 
decision was issued."  Woods v. Gober, 14 Vet. App. 214, 220 
(2000) (emphasis added).  That presumption can be overcome 
only "by the submission of 'clear evidence to the 
contrary'" (Ashley, 2 Vet. App. at 309 (quoting Rosler v. 
Derwinski, 1 Vet. App. 241, 242 (1991))), and an appellant's 
mere statement of nonreceipt is insufficient for that purpose 
( see Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001); 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994)). 

In this case, the appellant has not asserted that he did not 
receive notice of the February 1991 rating decision.  In 
fact, in his January 2005 claim, he specifically requested to 
"reopen" his claims, thus implying that he had prior 
knowledge that his claims had been previously denied.  
Moreover, a VA Form 21-8947 indicates that a letter notifying 
the Veteran of the disallowance of his claims was dictated in 
February 1991.  Furthermore, a subsequent VA Form 21-8947 
dated in August 2005 contains the same notation, and a copy 
of the August 2005 letter notifying the Veteran of the August 
2005 rating decision is of record.  Therefore, the Board 
concludes that although a letter notifying the Veteran of the 
February 1991 rating decision is not of record, the Veteran 
did in fact receive notice of this rating decision.  Since 
the Veteran did not appeal this RO decision, that decision is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.104(a), 20.1103 (2008).

In January 2005, the Veteran requested that his claims for 
service connection for bilateral hearing loss and cysts be 
reopened.  The August 2005 rating decision now on appeal 
reopened the Veteran's claims; however the denial of service 
connection for the Veteran's claims on the merits were 
confirmed and continued because the evidence did not show 
that the claimed conditions were incurred in or aggravated by 
military service.  Nonetheless, the requirement of submitting 
new and material evidence is a material legal jurisdictional 
issue that the Board is required to address on appeal, 
despite the RO's actions.  See Barnett v. Brown, 83 F.3d 
1380, 1383-1384 (Fed. Cir. 1996).

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  To reopen a previously disallowed claim, 
new and material evidence must be presented or secured since 
the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

In the February 1991 rating decision, the RO denied service 
connection for bilateral hearing loss and cysts, reasoning 
none of the conditions were shown to have been incurred in 
service.  This decision represents the most recent final 
decision on the matter.  The evidence before the RO at that 
time included the Veteran's service treatment records, 
private physician's reports from Dr. L. and Dr. C., and the 
Veteran's own contentions.  The Veteran's service treatment 
records did not show any complaints treatment or diagnosis of 
bilateral hearing loss.  An October 1965 service treatment 
record showed that the Veteran was treated for cyst removal, 
but the remainder of his service treatment records are 
negative for any complaints, diagnosis or treatment of cysts, 
and his June 1967 separation examination found his ears, 
drums and skin to be clinically normal.  

There has been no evidence received since the February 1991 
rating decision, which by itself or in conjunction with 
previously considered evidence, relates to an unestablished 
fact necessary to substantiate the Veteran's service 
connection claims for bilateral hearing loss or cysts.  In 
this regard, the Veteran has presented no probative or 
clinical evidence which addresses service incurrence or 
aggravation of the claimed conditions.  The evidence of 
record received since the February 1991 rating decision 
consists of the May 2006 VA examination report, VAMC 
treatment records, private treatment records, an internet 
article about lead based paint, as well as the Veteran's own 
contentions and his testimony at his December 2008 hearing.  

The VAMC outpatient treatment records and private treatment 
records are negative for any treatment for the Veteran's 
bilateral hearing loss or cysts.  In addition, the May 2006 
VA examination report is absent any indication that the 
Veteran's bilateral hearing loss is causally or etiologically 
related to his active service.  In this regard, the VA 
examiner stated that although the Veteran felt strongly that 
his hearing loss had its onset during service, it would 
appear that this was not the case, as substantiated by no 
complaints of hearing loss while on active duty.  
Furthermore, the Veteran was noted to have had an additional 
examination done four years subsequent to his separation from 
service for reserve duty, which indicated normal hearing at 
that time and no complaints of hearing loss.  The examiner 
continued that it would appear then, that the Veteran's 
current hearing loss occurred subsequent to the Veteran's 
service, and was mostly secondary to age-related factors, as 
the Veteran's current levels could be construed as compatible 
with his age.  In any case, the examiner concluded that there 
appeared to be clear and convincing evidence that hearing 
loss was not incurred while on active duty, and it was the 
examiner's opinion that it was less likely than not that his 
current hearing loss was related to noise exposure during 
service.  Thus, the VA examination does not raise a 
reasonable possibility of substantiating the Veteran's 
bilateral hearing loss claim.  Furthermore, the Board notes 
that the Veteran's contentions and his testimony at his 
December 2008 hearing are duplicative of his contentions in a 
September 1990 statement, and as such, were previously 
considered by the RO at the time of the February 1991 denial.  

Therefore, after reviewing the evidence submitted by the 
Veteran in his attempt to reopen his claim for bilateral 
hearing loss and cysts, the Board finds that new and material 
evidence has not been presented to reopen his previously 
denied claims for service connection bilateral hearing loss 
and cysts.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Although the Veteran may sincerely believe that his bilateral 
hearing loss and cysts were causally or etiologically related 
to his active service, as a layperson, he is not qualified to 
render a medical opinion as to etiology or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Generally, laypersons are not competent witnesses when it 
comes to offering medical opinions or diagnoses, and such 
evidence does not provide a basis on which to reopen a claim 
of service connection.  Moray v. Brown, 5 Vet. App. 211 
(1993).  Thus, the Veteran's contentions and his testimony at 
the December 2008 hearing are not deemed to be "new and 
material evidence" and cannot serve to reopen the claim.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

In addition, the Board observes the Veteran's contentions in 
his February 2006 Substantive Appeal (VA Form 9), that the RO 
did not consider the evidence provided regarding his duties 
as a Naval Weapons Department Crewmember.  However, the Board 
notes that the Veteran reported this history of noise 
exposure to the May 2006 VA examiner, who even after taking 
the Veteran's contentions into consideration, nonetheless 
concluded that his bilateral hearing loss was less likely 
than not incurred in or caused by the Veteran's active 
service.  

For these reasons, the Board determines the evidence 
submitted subsequent to the February 1991 rating decision is 
either cumulative or redundant; does not relate to an 
unestablished fact necessary to substantiate the claims; and 
does not raise a reasonable possibility of substantiating the 
claims.  38 C.F.R. § 3.156(a).  Consequently, the evidence 
received since the last final disallowance of the Veteran's 
claims is not new and material, and his petition to reopen 
the claims for service connection for bilateral hearing loss 
and cysts must be denied.  38 U.S.C.A. § 5108.

II.  Service Connection

	A.  Bladder Cancer

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for bladder 
cancer.  In this case, the Veteran contends that during 
service, he was covered with lead paint ("lead red") and 
cleaned off with turpentine, and he believed that this 
exposure to lead paint caused his bladder cancer.  However, 
the Veteran's service treatment records are negative for any 
complaints, treatment, or diagnosis of a bladder cancer, and 
importantly, they do not reflect any incidents involving lead 
paint.  Moreover, the post-service treatment records show 
that the Veteran was not diagnosed with bladder cancer until 
1987.  Therefore, the Board finds that bladder cancer did not 
manifest during service or for many years thereafter. 

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of bladder 
cancer and lead paint exposure, the Board notes that this 
absence of evidence constitutes negative evidence tending to 
disprove the claim that the Veteran had an injury or disease 
in service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many decades between 
the period of active duty and the first complaints, symptoms, 
or findings for many decades between the period of active 
duty and the first complaints or symptoms of any bladder 
cancer or lead paint exposure is itself evidence which tends 
to show that such a disorder did not have its onset in 
service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that bladder 
cancer manifested during service or within close proximity 
thereto, the medical evidence of record does not link the 
Veteran's current bladder cancer to the his military service.  
As noted above, the medical evidence does not show that there 
was an event, disease, or injury in service to which current 
bladder cancer could be related, to include lead paint 
exposure.  See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  
Nor is there any competent medical evidence of record, which 
links any current disorder to a disease or injury in service.

Moreover, the Board finds it significant that the Veteran did 
not report any incidents involving lead paint during service 
to any of his treating physician's for many years while 
receiving treatment for his bladder cancer.  Because these 
records were generated with a view towards ascertaining the 
Veteran's then-state of physical fitness, they are akin to 
statements of diagnosis and treatment and are of increased 
probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision); see also Mueller 
and Kirkpatrick: FEDERAL EVIDENCE, vol. 4, § 8:75, pp. 660-61 
(3d ed. 2007) (Federal Rule 803(4) expands the hearsay 
exception for physical conditions to include statements of 
past physical condition on the rationale that statements made 
to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong 
motive to tell the truth in order to receive proper care).

Thus, the only evidence linking the Veteran's bladder cancer 
to the claimed incident in service is his own contentions.  
Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  The Board 
observes that in at his December 2008 hearing, the Veteran 
stated that he was covered with lead paint and had to be 
cleaned off with turpentine, which he believes caused his 
bladder cancer.  He further testified that after he was 
cleaned off, he was told to get back to work and did not 
report the incident.

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Regarding the Veteran's statements that he was covered with 
lead paint during service, the Board acknowledges that he is 
competent to testify what he experienced, i.e. he is 
competent to testify what he was covered in lead paint.  See 
Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding 
Veteran competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  However, the Board 
finds that the Veteran's lay statements (that the claimed 
incident during service caused his bladder cancer) are 
outweighed by the negative service treatment records and 
post-service treatment records that are absent of any 
findings of a nexus between the Veteran's current bladder 
cancer and his active service.  Further, as discussed above, 
the Board finds great significance in the fact that the 
Veteran did not report the claimed incident or any other 
incident during service to any of his treatment providers 
while he was being treated for his bladder cancer.

Further, while the Veteran can testify to being exposed to 
lead paint, the Veteran, as a lay person, is not competent to 
testify that his bladder cancer was caused by his alleged 
lead paint exposure during active service.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no 
indication in the record that the Veteran is a physician or 
other health care professional.  Therefore, as a layperson, 
he is not competent to provide evidence that requires medical 
knowledge because he lacks the requisite professional medical 
training, certification and expertise to present opinions 
regarding diagnosis and etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also Voerth v. West, 13 Vet. App. 
117, 119 (1999) (unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service).  Therefore, the Veteran's 
statements regarding etiology do not constitute competent 
medical evidence on which the Board can make a service 
connection determination.

Accordingly, the Board finds that bladder cancer did not 
manifest during service and has not been shown to be causally 
or etiologically related to an event, disease, or injury in 
service, to include lead paint exposure.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for bladder 
cancer.  Because the preponderance of the evidence is against 
the Veteran's claim, the benefit of the doubt provision does 
not apply.  Therefore, the Board concludes that service 
connection for bladder cancer is not warranted.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303 (2008).

        

B.  Tinnitus

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for tinnitus.  
In this case, the Veteran contends that during service, he 
was a Boatswain's mate, and that he was exposed to acoustic 
trauma from training exercises with a M51 gun mount and that 
ear protection was not provided.  However, the Veteran's 
service treatment records are negative for any complaints, 
treatment or diagnosis of tinnitus during service.  In fact, 
his June 1967 separation examination found his ears and drums 
to be clinically normal.  Moreover, the post-service 
treatment records show that the Veteran did not complain of 
tinnitus until many years after his separation from service.  
The Board finds this gap in time significant, and, as noted 
above with regard to the claim for service connection for 
bladder cancer, it weighs against the existence of a link 
between the Veteran's current tinnitus and his time in 
service.  Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (holding, in an aggravation context, that the Board may 
consider a prolonged period without medical complaint when 
deciding a claim).  Therefore, the Board finds that tinnitus 
did not manifest during service or for many years thereafter. 

Furthermore, the post-service medical evidence does not show 
a nexus between the Veteran's current tinnitus and his active 
service.  In this regard, the Veteran was afforded a VA 
examination in May 2006.  The examiner noted that the Veteran 
reported a long history of bilateral constant tinnitus of 
about moderate severity.  However, the examiner continued 
that his review of the Veteran's service treatment records 
was negative for tinnitus incurred during active duty.  The 
examiner stated that the Veteran had an audiological 
examination almost four years after his separation from 
service, and he had no complaints of tinnitus at that time.  
Thus, although the Veteran has a current diagnosis of 
tinnitus, and although the Veteran felt very strongly that 
his tinnitus had its onset during active service, the 
examiner stated that it appeared that this was not case, as 
substantiated by no complaints of tinnitus recorded while on 
active duty.  The examiner continued that based on the 
evidence, it appeared that the Veteran's tinnitus was most 
likely caused by a combination of genetic and environmental 
factors that occurred subsequent to his separation from 
service, mostly secondary to age-related factors.  
Accordingly, the examiner opined that it was less likely than 
not that the Veteran's current tinnitus was related to noise 
exposure in service.  

Thus, the only evidence linking the Veteran's tinnitus to his 
active service is his own contentions.  Lay evidence, such as 
the veteran's contentions, can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  
Regarding the veteran's contentions that he experienced 
acoustic trauma during service, the Board acknowledges that 
he is competent to give evidence about what he experienced, 
i.e., he is competent to report that he has experienced 
ringing in his ears during and after service.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (finding veteran 
competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  

However, the Veteran, as a layperson, is not competent to 
provide evidence that requires medical knowledge because he 
lacks the requisite professional medical training, 
certification and expertise to present opinions regarding 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Voerth v. West, 13 Vet. App. 117, 
119 (1999) (unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of a 
nexus to service).  Therefore, although the May 2006 VA 
examiner noted that the Veteran felt strongly that his 
tinnitus had its onset during service, the veteran's 
statements regarding etiology do not constitute competent 
medical evidence on which the Board can make a service 
connection determination.

Accordingly, the Board finds that tinnitus did not manifest 
during service and has not been shown to be causally or 
etiologically related to an event, disease, or injury in 
service, to include noise exposure.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim for service connection for tinnitus.  Because 
the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt provision does not apply.  
Therefore, the Board concludes that service connection for 
tinnitus is not warranted.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).


ORDER

As no new and material evidence has been received, the claim 
for service connection for bilateral hearing loss is not 
reopened; the appeal is denied.

As no new and material evidence has been received, the claim 
for service connection for cysts is not reopened; the appeal 
is denied.

Entitlement to service connection for bladder cancer is 
denied.

Entitlement to service connection for tinnitus is denied.


REMAND

Reason for Remand: To afford the Veteran with a VA 
examination.

As was noted above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2008; 38 C.F.R. § 3.159 (2008).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159 (2008).

In this case, the Veteran contends that his right inguinal 
hernia, postoperative, is more severe than reflected by the 
currently assigned noncompensable rating.  The Veteran 
testified at his December 2008 hearing that his right 
inguinal hernia, postoperative, had increased in severity 
since the time of his last VA examination.  Specifically, the 
Veteran testified that he experiences sharp pains in his 
right inguinal area when pushing or pulling items.  The Board 
notes that the Veteran's most recent VA examination was in 
May 2006.  The duty to assist includes, when appropriate, the 
duty to conduct a thorough and contemporaneous examination of 
the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a).  Therefore, the Board finds 
that a more recent VA examination is in order in this case 
for the purpose of ascertaining the current severity and 
manifestations of the Veteran's service-connected right 
inguinal hernia, postoperative.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to ascertain the current 
severity and manifestations of her 
service- connected right inguinal hernia, 
postoperative.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the severity 
of the Veteran's service- connected 
disability.  The examiner should report 
all signs and symptoms necessary for 
rating the Veteran's disability under the 
relevant rating criteria.  The presence of 
any objective evidence of a recurrent 
hernia, if any, should be noted.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


